Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13-April-2021 has been entered.
Response to Amendment
In response to the Final Office Action of 13‐January‐2021, Applicant has filed a set of Amendment with Remarks on 15‐March‐2021 [herein “Amendments/Remarks”]. In these Amendments/Remarks, Applicant has amended existing claims 1, 8, 11 and 14. A brief summary of the amendments follows.
Regarding claims 1, 11 and 14 –
	Independent claims 1, 11 and 14 have all been amended to change the phrase “recognition of an external trigger for power loss” to now read as “recognition of an external trigger for power loss, the external trigger originating outside the power loss logic”.

Regarding claim 8 –
	Dependent claim 8 has been modified to correct the invalid dependency noted in the U.S.C. 112(b) rejection in the Final Office Action; as a result, claim 8 now depends from claim 1.

Any claim objections and rejections not repeated below are withdrawn due to applicant’s amendments.
Response to Arguments
In response to the Final Office Action of 13‐January‐2021, Applicant has filed a set of Amendment with Remarks on 15‐March‐2021 [herein “Amendments/Remarks”]. Applicant’s arguments have been fully considered, but are not persuasive.
Regarding the U.S.C. 102 rejections of independent claims 1 and 11, Applicant’s primary argument is that the new limitation added in the amendments to these claims, “the external trigger originating outside the power loss logic”, is not taught by the prior art of record (U.S. Patent 10008288(Lee)), and that the rejection of these claims as being anticipated by Lee under U.S.C. 102 is now moot, and that these claims and all claims which depend from them should be allowed. Although Examiner agrees with this assessment that the U.S.C. 102 anticipation rejections are now moot, it must be noted that the amendment opens the claims to reexamination using new art. As a result, Examiner respectfully disagrees with the conclusion that these claims are now allowable.
Regarding the U.S.C. 103 rejection of independent claim 14, Applicant makes the same argument that Lee does not teach the newly added limitation of the amendment, further noting that the new limitation is not taught by any of the other art (U.S. Patent 6182253 (Lawrence et al) [herein “Lawrence”].) cited in the rejection of claim 14)), and that the rejection of these claims as being obvious as taught by Lee in view of Lawrence under U.S.C. 103 is now moot, and that these claims and all claims which depend from them should be allowed. Although 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”].
Regarding claim 1 –
	Lee teaches A test system, comprising: a power management device configured to selectively trigger a power loss event in a memory device under test, “a power loss test apparatus for a non-volatile memory device according to example embodiments may efficiently perform a power loss test by cutting off power supplied to the non-volatile memory device only during important operations” (Col 4, Lines 28-33) and (Fig 3, Sub-Item 128 – “POWER CONTROL MODULE”).
	Lee also teaches a host device, including a host driver, wherein the host device is coupled to the power management device, (Fig 2, Item 140 “MICRO CONTROLLER” plus Item 120 “TEST-BOARD”) and (Fig 3, Sub-Item 128 – “POWER CONTROL MODULE”).
	Additionally, Lee teaches and power loss logic in the host device to determine when one or more test conditions have been met in a memory operation between the host device and the memory device under test, “the test-board may include a state monitoring module configured to monitor at least one state register that indicates whether performing a garbage collection operation is required for the test target nonvolatile memory device to generate the operating state information, and a power control module configured to supply the power to the test target non-volatile memory device through the socket when the micro controller determines to supply the power to the test target non-volatile memory device and configured to cut off the power from the test target non-volatile memory device through the socket when the micro controller determines not to supply the power to the test target non-volatile memory device” (Col 2,  Line 57 – Col 3, Line 2).
	Lee also teaches and instruct the power management device to trigger the power loss event as determined by the one or more test conditions, “the test-board may include a state monitoring module configured to monitor at least one state register that indicates whether performing a garbage collection operation is required for the test target nonvolatile memory device to generate the operating state information, and a power control module configured to supply the power to the test target non-volatile memory device through the socket when the micro controller determines to supply the power to the test target non-volatile memory device and configured to cut off the power from the test target non-volatile memory device through the socket when the micro controller determines not to supply the power to the test target non-volatile memory device” (Col 2, Line 57 – Col 3, Line 2).
	In addition, Lee teaches wherein the test conditions in the power loss logic include recognition of an external trigger for power loss, “In example embodiments, the test-board may further include a memory module configured to store the current consumption information and the operating state information” (Col 3, Lines 27-30). In addition, it should be noted that Lee Fig 1, shows Item 120 "TEST-BOARD", receives a signal supplied externally by Item 140 "MICRO CONTROLLER" (CTL1), and Lee further teaches: “The power control module may perform the power supply or the power cut-off through the socket 122-1 through 122-n according to determination of the micro controller 140. That is, when the test-board 120 (i.e., the current 35 monitoring module) provides the current consumption information INF to the micro controller 140 while the micro controller 140 provides the test-board 120 with a first control signal CTL1(ON) that controls the test-board 120 to supply the power to the test target non-volatile memory device, the micro controller 140 may analyze a current consumption pattern of the test target non-volatile memory device based on the current consumption information INF. Here, when the current consumption pattern of the test target non-volatile memory device indicates a power cut-off execution period, the micro controller 140 may provide the test-board 120 with a first control signal CTL1(OFF) that controls the test-board 120 to cut off the power from the test target non-volatile memory device” (Col 7, Lines 32-49). Examiner notes that the “micro controller 140” is external to the “test-board 120” as illustrated, hence the signal CTL1 is an external trigger for the test-board.
	Lee does not teach the external trigger originating outside the power loss logic.
	Miller, however teaches the external trigger originating outside the power loss logic, (Fig 3, “Interrupt”) plus "For critical information, such as a complete failure of the super-capacitor, an interrupt or similar mechanism can be used. For instance, if a test indicates that the super-capacitor will be unable to provide sufficient energy for backup-functions (e.g., the power-providing capabilities degrade below a threshold level), then an interrupt can be triggered to inform the memory controller 314" (Col 9, Lines 29-35).
	Lee and Miller are analogous art, because they are both directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee with the external power interrupt signal of Lawrence, in order to achieve the predictable result of a more flexible mechanism for testing of Non-Volatile Memory devices.


Regarding claim 3 –
	The combination of Lee and Miller teaches all the limitations of claim 1 above.
	In addition, Lee teaches further including a recording system to track the one or more test conditions in the memory operation and to record whether or not a power loss event was triggered, “In example embodiments, the test-board may further include a memory module configured to store the current consumption information and the operating state information” (Col 3, Lines 27-30).


Regarding claim 8 –
	Lee teaches all the limitations of claim 1 above.
	In addition, Lee teaches wherein the external trigger comes from the memory device under test, (Fig 6, Item S220 “RECEIVE OPERATING STATE INFORMATION OF A TEST TARGET NON-VOLATILE MEMORY DEVICE”).

Regarding claim 11 –
	Lee teaches a test system, comprising: a power management device configured to selectively trigger a power loss event in a memory device under test, “a power loss test apparatus for a non-volatile memory device according to example embodiments may efficiently perform a power loss test by cutting off power supplied to the non-volatile memory device only during important operations” (Col 4, Lines 28-33).
	Lee also teaches a host device, including a host driver, wherein the host device is coupled to the power management device, (Fig 2, Item 140 “MICRO CONTROLLER” plus Item 120 “TEST-BOARD”) and (Fig 3, Sub-Item 128 – “POWER CONTROL MODULE”).
	Additionally, Lee teaches power loss logic in the host device to determine when one or more test conditions have been met in a memory operation between the host device and the memory device under test, and instruct the power management device to trigger the power loss event as determined by the one or more test conditions, “the test-board may include a state monitoring module configured to monitor at least one state register that indicates whether performing a garbage collection operation is required for the test target nonvolatile memory device to generate the operating state information, and a power control module configured to supply the power to the test target non-volatile memory device through the socket when the micro controller determines to supply the power to the test target non-volatile memory device and configured to cut off the power from the test target non-volatile memory device through the socket when the micro controller determines not to supply the power to the test target non-volatile memory device” (Col 2,  Line 57 – Col 3, Line 2).
	In addition, Lee teaches wherein the test conditions in the power loss logic include recognition of an external trigger for power loss, “In example embodiments, the test-board may further include a memory module configured to store the current consumption information and the operating state information” (Col 3, Lines 27-30). In addition, it should be noted that Lee Fig 1, shows Item 120 "TEST-BOARD", receives a signal supplied externally by Item 140 "MICRO CONTROLLER" (CTL1), and Lee further teaches: “The power control module may perform the power supply or the power cut-off through the socket 122-1 through 122-n according to determination of the micro controller 140. That is, when the test-board 120 (i.e., the current 35 monitoring module) provides the current consumption information INF to the micro controller 140 while the micro controller 140 provides the test-board 120 with a first control signal CTL1(ON) that controls the test-board 120 to supply the power to the test target non-volatile memory device, the micro controller 140 may analyze a current consumption pattern of the test target non-volatile memory device based on the current consumption information INF. Here, when the current consumption pattern of the test target non-volatile memory device indicates a power cut-off execution period, the micro controller 140 may provide the test-board 120 with a first control signal CTL1(OFF) that controls the test-board 120 to cut off the power from the test target non-volatile memory device” (Col 7, Lines 32-49). Examiner notes that the “micro controller 140” is external to the “test-board 120” as illustrated, hence the signal CTL1 is an external trigger for the test-board.
	Lee also teaches and a number of registers in the host device to track the one or more test conditions in the memory operation and whether or not a power loss event was triggered, “the operating state information may be generated by monitoring at least one state register that indicates whether performing a garbage collection operation is required for the test target non-volatile memory device” (Col 4, Lines 1-5).
	Lee does not teach the external trigger originating outside the power loss logic.
	Miller, however teaches the external trigger originating outside the power loss logic, (Fig 3, “Interrupt”) plus "For critical information, such as a complete failure of the super-capacitor, an interrupt or similar mechanism can be used. For instance, if a test indicates that the super-capacitor will be unable to provide sufficient energy for backup-functions (e.g., the power-providing capabilities degrade below a threshold level), then an interrupt can be triggered to inform the memory controller 314" (Col 9, Lines 29-35).
	Lee and Miller are analogous art, because they are both directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee with the external power interrupt signal of Lawrence, in order to achieve the predictable result of a more flexible mechanism for testing of Non-Volatile Memory devices.

Claims 2, 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”], and further in view of U.S. Patent Publication 20180158493 (Ryu).
Regarding claim 2 –
	The combination of Lee and Miller teaches all the limitations of claim 1 above.
	The combination of Lee and Miller does not teach wherein the memory device is a Unified Flash Specification (UFS) memory device.
	Ryu, however teaches wherein the memory device is a Unified Flash Specification (UFS) memory device, (it should be noted that UFS is commonly known as the JEDEC Universal Flash Storage (UFS) Standard) “The core 6432 may control the operations of the eMMC 6400. The host interface 6431 may provide an interface function between the controller 6430 and a host 6410. The NAND interface 6433 may provide an interface function between the memory device 6440 and the controller 6430. For example, the host interface 6431 may be a parallel interface such as an MMC interface, as described above with reference to FIG. 1, or a serial interface such as an ultra-high speed class 1 (UHS-I)/UHS class 2 (UHS-II) and a universal flash storage ( UFS) interface.” (Page 12, Paragraph [0141]).
	Lee, Miller and Ryu are analogous art, because they are directed to the design of circuits for control and test of Non-Volatile Memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power loss interrupt structure of Miller with the teachings regarding UFS memory of Ryu in order to achieve the predictable result of being able to test more, and higher performance Non-Volatile Memory devices.

Regarding claim 4 –
	The combination of Lee and Miller teaches all the limitations of claim 1 above.
	The combination of Lee and Miller does not teach wherein the test conditions in the power loss logic include recognition of a protocol event in transmission of a packet from the host device to the memory device under test.
	Ryu, however teaches wherein the test conditions in the power loss logic include recognition of a protocol event in transmission of a packet from the host device to the memory device under test, “For example, the embedded UFS device 6540 and the removable UFS card 6550 may communicate through various card protocols such as, but not limited to, USB flash drives (UFDs), multimedia card (MMC), secure digital (SD), mini SD and Micro SD.” (Page 13, Paragraph [0144]).
	Lee, Miller and Ryu are analogous art, because they are directed to the design of circuits for control and test of Non-Volatile Memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power loss interrupt structure of Miller with the teachings regarding UFS memory of Ryu in order to achieve the predictable result of being able to test more, and higher performance Non-Volatile Memory devices.

Regarding claim 5 –
	The combination of Lee and Miller teaches all the limitations of claim 1 above.
	The combination of Lee and Miller does not teach wherein the test conditions in the power loss logic include recognition of a protocol event in transmission of a packet from the memory device under test to the host device.
	Ryu, however teaches wherein the test conditions in the power loss logic include recognition of a protocol event in transmission of a packet from the memory device under test to the host device, “For example, the embedded UFS device 6540 and the removable UFS card 6550 may communicate through various card protocols such as, but not limited to, USB flash drives (UFDs), multimedia card (MMC), secure digital (SD), mini SD and Micro SD.” (Page 13, Paragraph [0144]).
	Lee, Miller and Ryu are analogous art, because they are directed to the design of circuits for control and test of Non-Volatile Memory integrated circuit devices. It would have been 

Regarding claim 13 –
	The combination of Lee and Miller teaches all the limitations of claim 11 above.
	The combination of Lee and Miller does not teach wherein the memory device is a Unified Flash Specification (UFS) memory device.
	Ryu, however teaches wherein the memory device is a Unified Flash Specification (UFS) memory device, (it should be noted that UFS is commonly known as the JEDEC Universal Flash Storage (UFS) Standard), “The core 6432 may control the operations of the eMMC 6400. The host interface 6431 may provide an interface function between the controller 6430 and a host 6410. The NAND interface 6433 may provide an interface function between the memory device 6440 and the controller 6430. For example, the host interface 6431 may be a parallel interface such as an MMC interface, as described above with reference to FIG. 1, or a serial interface such as an ultra-high speed class 1 (UHS-I)/UHS class 2 (UHS-II) and a universal flash storage ( UFS) interface.” (Page 12, Paragraph [0141]).
	Lee, Miller and Ryu are analogous art, because they are directed to the design of circuits for control and test of Non-Volatile Memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power loss interrupt structure of Miller .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”], and further in views of Non-Patent Literature Publication – Toshiba,  Application Note UFS Memory Device, JEDEC UFS Ver.2.0 (March, 2014) [herein “Toshiba”].
Regarding claim 6 –
The combination of Lee and Miller teaches all the limitations of claim 1 above.
The combination of Lee and Miller does not teach wherein the test conditions in the power loss logic include recognition of a device management entity (DME) command.
Toshiba, however teaches wherein the test conditions in the power loss logic include recognition of a device management entity (DME) command, “TOSHIBA’s UFS memory devices are one of the embedded memory solutions which use nonvolatile NAND flash memory devices for data storage and communication” (Section 1.1, Overview), plus “UFS standard defines several power modes, and UniPro/M-PHY also defines their own power modes. Both UFS and UniPro/M-PHY power modes are not linked each other, so a host needs to control the power modes independently. The change of power mode in UFS layer is done by issuing SCSI command, while the change of power mode in UniPro layer is done via DME.” (Section 5., Power mode control).
	Lee, Miller and Toshiba are analogous art, because they are all directed to Non-Volatile Memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”], and further in view of U. S. Patent Publication 20050108491 (Wong et al.) [herein “Wong”].
Regarding claim 9 –
	The combination of Lee and Miller teaches all the limitations of claim 1 above.
	The combination of Lee and Miller does not teach wherein the test conditions in the power loss logic include monitoring a counter of one or more events before trigger of the power loss event.
	Wong, however teaches wherein the test conditions in the power loss logic include monitoring a counter of one or more events before trigger of the power loss event, “In another embodiment of the present invention, the write/erase counter of the driver allows for profiling of the number of write/erase operations a command utilizes in its execution by counting the number of write/erase operations it takes to complete.” (Page 5, Paragraph [0040]).
	Lee, Miller and Wong are analogous art, because they are all directed to the design of systems for testing of Non-Volatile Memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 10 –
	The combination of Lee and Miller teaches all the limitations of claim 1 above.
	The combination of Lee and Miller does not teach wherein the test conditions in the power loss logic include monitoring a timer before trigger of the power loss event.
	Wong, however teaches wherein the test conditions in the power loss logic include monitoring a timer before trigger of the power loss event, “the host triggering external hardware to remove power from the Flash memory device under test at a selected time or clock cycle count” (Page 4, Paragraph 0033]).
	Lee, Miller and Wong are analogous art, because they are all directed to the design of systems for testing of Non-Volatile Memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power failure interrupt structure of Miller with the teachings of Wong, in order to achieve the predictable result of being able to improve testing of Non-Volatile Memory devices.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”], and further in view of U.S. Patent 6182253 (Lawrence et al) [herein “Lawrence”].

	The combination of Lee and Miller teaches all the limitations of claim 11 above.
	The combination of Lee and Miller does not teach wherein the registers include one or more registers chosen from a feature configuration register, a timer register, and a power loss register.
	Note: Examiner is presented with several alternatives in the limitation; examiner choose the “configuration register” option.
	Lawrence, however teaches wherein the registers include one or more registers chosen from a feature configuration register, a timer register, and a power loss register, “logic O's are written by CPU 80 into the WPB & SP register 169 to configure the memory test controller “ (Col 49, Lines 21-23).
	Lee, Miller and Lawrence are analogous art, because they are all directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power failure interrupt structure of Miller with the teachings of Lawrence, in order to achieve the predictable result of a more flexible mechanism for testing of Non-Volatile Memory devices.

Regarding claim 14 –
	Lee teaches wherein the test protocol checks for one or more test conditions in a memory operation between the host device and a memory device under test, “the operating state information may be generated by monitoring at least one state register that indicates whether performing a garbage collection operation is required for the test target non-volatile memory device” (Col 4, Lines 1-5).
	Lee also teaches triggering a power loss in the memory device under test if selected test conditions have been met, “the test-board may include a state monitoring module configured to monitor at least one state register that indicates whether performing a garbage collection operation is required for the test target nonvolatile memory device to generate the operating state information, and a power control module configured to supply the power to the test target non-volatile memory device through the socket when the micro controller determines to supply the power to the test target non-volatile memory device and configured to cut off the power from the test target non-volatile memory device through the socket when the micro controller determines not to supply the power to the test target non-volatile memory device” (Col 2, Line 57 – Col 3, Line 2).
	In addition, Lee teaches wherein the test conditions in the power loss logic include recognition of an external trigger for power loss, “In example embodiments, the test-board may further include a memory module configured to store the current consumption information and the operating state information” (Col 3, Lines 27-30). In addition, it should be noted that Lee Fig 1, shows Item 120 "TEST-BOARD", receives a signal supplied externally by Item 140 "MICRO CONTROLLER" (CTL1), and Lee further teaches: “The power control module may perform the power supply or the power cut-off through the socket 122-1 through 122-n according to determination of the micro controller 140. That is, when the test-board 120 (i.e., the current 35 monitoring module) provides the current consumption information INF to the micro controller 140 while the micro controller 140 provides the test-board 120 with a first control signal CTL1(ON) that controls the test-board 120 to supply the power to the test target non-volatile memory device, the micro controller 140 may analyze a current consumption pattern of the test target non-volatile memory device based on the current consumption information INF. Here, when the current consumption pattern of the test target non-volatile memory device indicates a power cut-off execution period, the micro controller 140 may provide the test-board 120 with a first control signal CTL1(OFF) that controls the test-board 120 to cut off the power from the test target non-volatile memory device” (Col 7, Lines 32-49). Examiner notes that the “micro controller 140” is external to the “test-board 120” as illustrated, hence the signal CTL1 is an external trigger for the test-board.
	Additionally, Lee teaches and recording the one or more test conditions as they occur to make a record of a chain of events associated with triggering the power loss in the memory device under test, “In example embodiments, the test-board may further include a memory module configured to store the current consumption information and the operating state information” (Col 3, Lines 27-30).
	Lee does not teach setting a test protocol in a host device, nor does Lee teach the external trigger originating outside the power loss logic.
	Miller, however teaches the external trigger originating outside the power loss logic, (Fig 3, “Interrupt”) plus "For critical information, such as a complete failure of the super-capacitor, an interrupt or similar mechanism can be used. For instance, if a test indicates that the super-capacitor will be unable to provide sufficient energy for backup-functions (e.g., the power-providing capabilities degrade below a threshold level), then an interrupt can be triggered to inform the memory controller 314" (Col 9, Lines 29-35).

	The combination of Lee and Miller does not teach setting a test protocol in a host device.
	Lawrence, however teaches setting a test protocol in a host device, “logic O's are written by CPU 80 into the WPB & SP register 169 to configure the memory test controller “(Col 49, Lines 21-23).
	Lee, Miller and Lawrence are analogous art, because they are all directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power failure interrupt structure of Miller with the teachings of Lawrence, in order to achieve the predictable result of a more flexible mechanism for testing of Non-Volatile Memory devices.

Regarding claim 15 –
	The combination of Lee, Miller and Lawrence teaches all the limitations of claim 14 above.
wherein recording the one or more test conditions includes recording in one or more registers located in the host device, “In example embodiments, the test-board may further include a memory module configured to store the current consumption information and the operating state information” (Col 3, Lines 27-30), and it should be noted that a register represents a simplified memory module (typically one unit of data).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”], in view of U.S. Patent 6182253 (Lawrence et al) [herein “Lawrence”], and further in view of U.S. Patent Publication 20180158493 (Ryu).
Regarding claim 16 –
 	The combination of Lee, Miller and Lawrence teaches all the limitations of claim 14 above.
	The combination of Lee, Miller and Lawrence does not teach wherein triggering a power loss in the memory device under test includes triggering a power loss in a Unified Flash Specification (UFS) memory device.
	Ryu, however teaches wherein triggering a power loss in the memory device under test includes triggering a power loss in a Unified Flash Specification (UFS) memory device.  (it should be noted that UFS is commonly known as the JEDEC Universal Flash Storage (UFS) Standard), “The core 6432 may control the operations of the eMMC 6400. The host interface 6431 may provide an interface function between the controller 6430 and a host 6410. The NAND interface 6433 may provide an interface function between the memory device 6440 and the controller 6430. For example, the host interface 6431 may be a parallel interface such as an MMC interface, as described above with reference to FIG. 1, or a serial interface such as an ultra-high speed class 1 (UHS-I)/UHS class 2 (UHS-II) and a universal flash storage ( UFS) interface.” (Page 12, Paragraph [0141]).
	Lee, Miller, Lawrence and Ryu are analogous art, because they are all directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power failure interrupt structure of Miller and the testing system of Lawrence with the teachings of Ryu, in order to achieve the predictable result of being able to test more, and higher performance Non-Volatile Memory devices.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10008288(Lee), in view of U.S. Patent 9639131-(Miller et al) [herein “Miller”], in view of U.S. Patent 6182253 (Lawrence et al) [herein “Lawrence”], and further in view of U. S. Patent Publication 20050108491 (Wong et al.) [herein “Wong”].
Regarding claim 17 –
	The combination of Lee, Miller and Lawrence teaches all the limitations of claim 14 above.
	The combination of Lee, Miller and Lawrence does not teach wherein triggering a power loss in the memory device under test includes monitoring a counter of one or more events before trigger of the power loss event.
	Wong, however teaches wherein triggering a power loss in the memory device under test includes monitoring a counter of one or more events before trigger of the power loss event, “In another embodiment of the present invention, the write/erase counter of the driver allows for profiling of the number of write/erase operations a command utilizes in its execution by counting the number of write/erase operations it takes to complete.” (Page 5, Paragraph [0040]).
	Lee, Miller, Lawrence and Wong are analogous art, because they are all directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power failure interrupt structure of Miller and the testing system of Lawrence with the teachings of Wong, in order to achieve the predictable result of being able to improve testing of Non-Volatile Memory devices.

Regarding claim 18 –
 	The combination of Lee, Miller and Lawrence teaches all the limitations of claim 14 above.
	The combination of Lee, Miller and Lawrence does not teach wherein triggering a power loss in the memory device under test includes monitoring a timer before trigger of the power loss event. 
	Wong, however teaches wherein triggering a power loss in the memory device under test includes monitoring a timer before trigger of the power loss event, “the host triggering external hardware to remove power from the Flash memory device under test at a selected time or clock cycle count” (Page 4, Paragraph 0033]).
	Lee, Miller, Lawrence and Wong are analogous art, because they are all directed to the design of systems and circuits for memory integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing system of Lee and the power failure interrupt structure of Miller and the testing system of Lawrence with the teachings of Wong, in order to achieve the predictable result of being able to improve testing of Non-Volatile Memory devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111